Citation Nr: 18100015
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-15 923
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
A compensable rating for injury, right ring finger with deformity is denied.  
FINDING OF FACT
During the appeal period, the Veterans right ring finger injury has been manifested by arthritis at the distal interphalangeal (DIP) joint, limitation of motion and ankylosis in DIP joint which does not affect the overall function of the hand; general function of the Veterans hand would not be better served with amputation of the right ring finger; limitation of motion or ankylosis in the other digits of the right hand have not been demonstrated.
CONCLUSION OF LAW
The criteria for a compensable rating for injury, right ring finger with deformity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from June 1985 to June 1995.
In July 2017, the Board remanded the claim for further development.  It is now returned to the Board for further consideration.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The diagnostic codes pertaining to ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  The preamble to Diagnostic Codes 5216 to 5230 provides, in relevant part, that:
 (1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed from 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."
The Veterans right (major) ring finger disability has been assigned a noncompensable rating since June 1995 under Diagnostic Code (DC) 5227.  DC 5227 establishes a noncompensable (0 percent) rating for ankylosis, whether unfavorable or favorable, of the major extremity ring finger.  Per the note following DC 5227, consideration is to be given to whether rating as amputation is warranted and to whether additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  
Also relevant is DC 5230 which establishes a noncompensable rating for any limitation of motion of the major extremity ring finger.  38 C.F.R. § 4.71a.
For evaluation of ankylosis of the index, long, ring and little fingers, Note (3) preceding DC 5216 is relevant.  38 C.F.R. § 4.71a.  Rating is as amputation without metacarpal resection at the PIP joint or proximal thereto with ankylosis of both the MCP and PIP joints of a finger and either is in extension or full flexion or there is rotation or angulation of a bone. Note (3) (i).  Rating is as unfavorable ankylosis even if each joint is in a favorable position if both the MCP and PIP joints of a finger are ankylosed. Note (3)(ii).  Rating is as unfavorable ankylosis if the MCP joint or the PIP joint of a finger is ankylosed and there is a gap of more than two inches between the fingertip(s) and the proximal transverse crease of the palm with the finger(s) flexed to the extent possible. Note (3)(iii).  Rating is as favorable ankylosis if the MCP or the PIP joint of a finger is ankylosis and this gap is two inches or less. Note (3)(iv).
DC 5155 concerns amputation of the ring finger.  A 10 percent rating is warranted for the major extremity if amputation is without metacarpal resection at the PIP joint or proximal thereto.  The maximum 20 percent rating requires amputation with metacarpal resection (more than one half the bone lost) for the major extremity.  38 C.F.R. § 4.71a.  
Turning to the evidence, the Veteran filed a claim for an increased rating in June 2011.  At an August 2011 VA examination, it was noted the Veteran was right hand dominant.  The Veteran reported symptoms of pain, decreased strength, decreased flexibility, stiffness and swelling of the right fourth finger.  He said it flared-up three times a day, two hours at a time with pain severity 6 out of 10.  Pain was brought on by physical activity and relieved by rest, ice or Tylenol.  Upon examination, he had no decrease in strength or dexterity.  It was noted the right hand had a mallet deformity of the right ring finger distal interphalangeal (DIP) joint with a 50-degree volar angulation of the DIP joint and the DIP joint did not extend.  It was noted range of motion of the right ring finger was otherwise normal with no limitation after repetitive use.  The rest of the right hand examination was normal and ankylosis was not identified.  Normal repetitive opposition was noted with no gap between the thumb and fingertips, and normal finger range of motion with normal repetitive range of motion with no gap at the index and middle fingers on approximation of the transverse crease of the palm.  Repetitive range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  
In his July 2012 notice of disagreement, the Veteran indicated he did not think the examiner had given a fair analysis of his condition.  The examination was done in the morning and not after 8 to 10 hours a day of typing on a computer.  He indicated that his finger injury interfered with his job because typing 8 to 10 hours a day put enormous pressure on his hands and fingers.
In his June 2013 Form 9, the Veteran again argued that his condition interfered with his job and that pain was caused by typing 8 to 10 hours per day.  He explained he did not go seek treatment often because he had been told there was nothing that could be done regarding his DIP joint deformity.  
In July 2017, the Board remanded the claim for an additional VA examination to take into account the Veterans statements regarding increased pain in his finger and entire hand.
Upon VA examination in October 2017, ankylosis of the DIP joint right ring finger was assessed along with right ring finger/mallet finger with degenerative joint disease (DJD) of the fourth DIP joint.  Ankylosis of the right ring finger was noted to be a progression of the previous DJD diagnosis.  The Veteran indicated that throughout the past year, he noticed that the more he did throughout the day, the more he felt pain in his finger.  He reported constant, sharp, pulsating, needle-like pain in the DIP joint and intermittent pain to the hand, wrist and forearm, worse as the day went on and after using his hand.  This pain was described as throbbing at times.  He reported numbness from the tip of the finger to the DIP joint.  He stated that he took Advil and applied an ice pack immediately after work.  He indicated it was almost like part of his finger was not there and being unable to use the finger when typing.  
Ring finger range of motion was noted to be limited at the MCP joint, PIP joint and DIP joint.  Maximum extension of the DIP joint was to 50 degrees with flexion to 0 degrees.  Maximum extension of the MCP joint was to 5 degrees with flexion to 80 degrees.  Maximum extension of the PIP joint was to 10 degrees with flexion to 85 degrees.  Range of motion of all other fingers of both hands was normal.  There was not noted to be a gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  It was noted there was no movement of the DIP joint of the right ring finger and it was locked in position.  The Veteran was unable to perform repetitive motion of the joint.  Pain was noted on both finger flexion and extension and there was evidence of pain with use of the hand.  Tenderness with palpation over the DIP joint of the ring finger was noted and the Veteran withdrew his hand with pain that radiated to the rest of the right ring finger and down to the right hand/wrist.  Less movement than normal was noted in the DIP joint due to the presence of ankylosis.  Muscle strength was normal and it was noted hand grips were equal in both hands; however, the right ring finger did not wrap around the examiners hand as the joint did not allow for such movement.  The examiner stated that the loss of range of motion in the DIP joint limited the ability to gasp items fully with all fingers and limited the Veterans ability to type while working.  The examiner declined to find that functional impairment was present such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  It was noted the Veteran worked at a call center and he was unable to use his right ring finger to type.  He indicated he had not had to miss work, but had asked for periods of rest at work so that he could apply ice and relieve some of the pain in order to continue with his shift.  X-rays were completed on account of the change in pain described by the Veteran including pain radiating from the right ring finger to the right hand and wrist.  The X-rays showed DJD and bony spurring of the DIP joint of the right ring finger consistent with the findings of previous x-rays.  X-rays of the right hand and right wrist were negative for abnormal findings.
Upon review of the evidence, the Board finds that there is no basis upon which to assign a compensable rating for disability of the right ring finger.  Initially, a compensable rating is not available under DC 5230, for limitation of motion of the ring finger, or for ankylosis of the ring finger under DC 5227.  See 38 C.F.R. § 4.71a. 
Under DC 5155, a compensable rating is assignable for amputation of the ring finger without metacarpal resection, at the PIP joint or proximal thereto.  Here, there is no actual amputation involving any portion of the Veteran's right ring finger and a VA examiner declined to find that functional impairment was present such that no effective function remained in the ring finger other than that which would be equally well served by amputation.  As amputation of the Veterans finger is not shown, a rating is not warranted under DC 5155.
The Board has also considered DC 5003 which provides ratings for degenerative arthritis established by X-ray findings.  Here, degenerative arthritis was identified in the DIP joint of the Veterans right ring finger.  Under DC 5003, degenerative arthritis is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DC 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under DC 5003.   Here, evidence of degenerative arthritis of multiple joints of the right ring finger or in other joints of the right hand is not documented.  The DIP joint alone is not a major joint or minor joint group for the purpose of rating disabilities based on arthritis.  See 38 C.F.R. § 4.45(f) (stating that the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joint of the upper extremities are considered groups of minor joints ratable on a parity with major joints).  Given this, a compensable rating under DC 5003 is not warranted.
Despite the Veterans complaints of pain and fatiguability in his right ring finger due to physical activity, there is no basis for assigning a compensable rating based on the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination. See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  As noted, DC 5230 only provides for a noncompensable rating.  Thus, no higher rating is assignable under that diagnostic code.  While, as a general matter, when painful motion is present the minimum compensable rating for the joint should be assigned, in this case there is no level of disability that warrants a compensable rating under DC 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Therefore, a compensable rating for painful motion cannot be granted. See id.; 38 C.F.R. § 4.59.
The Veteran has argued that an extraschedular rating should be considered for his right ring finger disability given that it interferes with his ability to type at his job for 8 to 10 hours a day without pain.  See June 2012 Notice of Disagreement; June 2013 Form 9.   An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veterans service-connected disability. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.
In this case, the Board finds that the symptoms associated with the Veterans right ring finger disability are specifically contemplated within the diagnostic codes, to include the pain associated with the Veteran's injury.  Even if an argument could be made that stiffness and swelling and spreading of the pain throughout the hand are not contemplated, the evidence does not reflect that the Veteran's right ring finger disability causes marked interference with employment or requires frequent hospitalizations.  The Veteran indicates he must rest during work and sometimes apply ice to his hand; however, he has not had to miss work and has been able to work 8 to 10 hours per day at a call center consistently throughout the appeal period.  Furthermore, the evidence of record does not suggest that the right ring finger disability has required hospitalization. Given the above, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
The Board acknowledges the Veterans statements that pain from his right ring finger radiates through his right hand and wrist.  However, x-ray evidence does not show additional disability in the hand, wrist or other fingers and there is no evidence of limitation of motion or interference with overall function of the hand being caused by the right ring finger deformity.  Although the Veteran is competent to assert his disability symptoms, the evidence does not support a finding that the Veteran has ankylosis in multiple digits of the right hand, or limitation of movement involving a group of minor joints to support assignment of a compensable rating for the right ring finger, alone.
For all the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of a compensable rating for right ring finger disability and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at. 55-56.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski, Counsel 
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  Your local VA office will implement the Boards decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

	Appeal to the United States Court of Appeals for Veterans Claims (Court)
	File with the Board a motion for reconsideration of this decision
	File with the Board a motion to vacate this decision 
	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  Please note that if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your appeal at the Court because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the Board, the Board will not be able to consider your motion without the Court's permission or until your appeal at the Court is resolved. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the Board decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the Board to reconsider any part of this decision by writing a letter to the Board clearly explaining why you believe that the Board committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that your letter be as specific as possible.  A general statement of dissatisfaction with the Board decision or some other aspect of the VA claims adjudication process will not suffice.  If the Board has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Litigation Support Branch
Board of Veterans' Appeals
P.O. Box 27063
Washington, DC 20038

VA FORM
DEC 2016	 4597	Page 1	CONTINUED ON NEXT PAGE

 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the Board to vacate any part of this decision by writing a letter to the Board stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address on the previous page for the Litigation Support Branch, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address on the previous page for the Litigation Support Branch, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400-20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the Board, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso/.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Courts website at: http://www.uscourts.cavc.gov.  The Courts website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Courts website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  If you hire an attorney or agent to represent you, a copy of any fee agreement must be sent to VA. The fee agreement must clearly specify if VA is to pay the attorney or agent directly out of past-due benefits. See 38 C.F.R. 14.636(g)(2). If  the fee agreement provides for the direct payment of fees out of past-due benefits, a copy of the direct-pay fee agreement must be filed with the agency of original jurisdiction within 30 days of its execution. A copy of any fee agreement that is not a direct-pay fee agreement must be filed with the Office of the General Counsel within 30 days of its execution by mailing the copy to the following address: Office of the General Counsel (022D), Department of Veterans Affairs, 810 Vermont Avenue, NW, Washington, DC 20420. See 38 C.F.R. 14.636(g)(3).

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness. You can also file a motion requesting such review to the address above for the Office of the General Counsel. See
38 C.F.R. 14.636(i); 14.637(d).



VA FORM
DEC 2016 	 4597	Page 2	SUPERSEDES VA FORM 4597, APR 2015, 
  WHICH WILL NOT BE USED


